Judgment, Supreme Court, New York County (Sherry Klein Heitler, J., and a jury), entered March 24, 2003, in favor of defendants and against plaintiff, unanimously affirmed, without costs.
The jury’s finding that plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Toure v Avis Rent A Car Sys., 98 NY2d 345, 350-351 [2002]) is supported by a fair interpretation of the evidence (see McDermott v Coffee Beanery, Ltd., 9 AD3d 195, 206 [2004]), including the testimony of her own physician. The lay testimony challenged by plaintiff was properly admitted as relevant to her physical condition and credibility. We have considered plaintiffs other arguments and find them unavailing. Concur—Tom, J.P., Saxe, Marlow, Ellerin and Catterson, JJ.